                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         EUREKA DIVISION

                                   7

                                   8     TROY ALEXANDER RICHARDSON,                       Case No. 18-cv-04620-YGR (RMI)
                                   9                    Plaintiff,
                                                                                          WRIT OF HABEAS CORPUS AD
                                  10             v.                                       TESTIFICANDUM
                                  11     CALIFORNIA DEPARTMENT OF
                                         CORRECTIONS AND
                                  12     REHABILITATION, et al.,
Northern District of California
 United States District Court




                                  13                    Defendants.

                                  14

                                  15          It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad

                                  16   Testificandum for the person of Troy Alexander Richardson, #S610778, presently in

                                  17   custody at San Francisco General Hospital, Jail Ward 7D/7L, as the presence of said witness will

                                  18   be necessary at proceedings in the above-entitled cause and thereafter as may be required.

                                  19   Dated: February 12, 2020

                                  20

                                  21
                                                                                                   ROBERT M. ILLMAN
                                  22                                                               United States Magistrate Judge
                                  23   TO: SHERIFF, San Francisco County, 1001 Potrero Avenue
                                  24   GREETINGS:
                                  25          WE COMMAND that you have and produce the body of Troy Alexander Richardson,
                                  26   #S610778, in your custody in the hereinabove-mentioned institution, before the United States
                                  27   District Court in Courtroom D of the Federal Courthouse at 450 Golden Gate Avenue in San
                                  28   Francisco at 1:00 p.m. on February 19, 2020, in order that said prisoner may then and there
                                   1   participate in the SETTLEMENT CONFERENCE in the matter of Richardson v. California

                                   2   Department of Corrections and Rehabilitation, et al., and at the termination of said hearing return

                                   3   him forthwith to said hereinabove-mentioned institution, or abide by such order of the above-

                                   4   entitled Court as shall thereafter be made concerning the custody of said prisoner, and further to

                                   5   produce said prisoner at all times necessary until the termination of the proceedings for which his

                                   6   testimony is required in this Court;

                                   7          Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District

                                   8   Court for the Northern District of California.

                                   9
                                       Dated: February 12, 2020                             SUSAN Y. SOONG, CLERK,
                                  10                                                        UNITED STATES DISTRICT COURT
                                  11                                                        By: Sara E. Henderson
                                                                                            Administrative Law Clerk
                                  12
Northern District of California
 United States District Court




                                  13
                                       Dated: February 12, 2020
                                  14

                                  15

                                  16                                                                ROBERT M. ILLMAN
                                                                                                    United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
